DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is in response to amendments filed on 04/27/2022.
In the application claims 2-5, 7-8, and 16 are pending. Claims 1, 6, 9-15, and 17 have been canceled.
Applicant states that the subject application 15/888,643 is a continuation or divisional application of the prior-filed application 13/801,801, which is a continuation or divisional application of the prior-filed application 11/179,289. A continuation or divisional application cannot introduce new matter. Original claims of non-provisional applications are considered part of specification, In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985); therefore, any new matter introduced in the claims of a child application will effectively change the child application to continuation-in-part (CIP).  Applicant is required to maintain the proper continuity chain by changing the status (continuation or divisional application) to continuation-in-part (CIP) for the prior-filed application 13/801,801 because the prior-filed application 13/801,801 contains subject matter that was not disclosed in the prior-filed application 11/179289. For the purpose of examination, applications 13/801,703 and 13/801,801 filed on 03/13/2013 are being considered CIP of 11/179,289 because original claims 9 and 10 of 13/801,703 and original claims 6 and 7 of the application 13/801,801 were new matter introduced for the very first time on 03/13/2013. Applicant is requested to correct the continuity status, for applications 13/801,703, 13/801,801 and the subject application 15/888,643. Applicant is reminded of their duty of disclosing, to the Office, any new matter introduced in a continued application, See MPEP § 2000, 37 CFR §§ 1.56 and 1.555. The Office has provided clear evidence and reasoning that the continuity status and the AIA  status, for applications 13/801,703, 13/801,801, and the subject application 15/888,643 need to be corrected.
Applicant’s arguments with respect to claim 2 were fully considered. However, arguments are moot in view of the new grounds of rejections. 

Specification
The Specification filed on 03/13/2013 is objected to under the statute 35 U.S.C. 132(a) because the Specification introduces new matter into the disclosure. The statute 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Original claim 6 and 7 that are part of the specification, In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985)... See MPEP § 608.01(o).” See MPEP § 2163.06.
Patent Trial and Appeals Board (PTAB) decision rendered on 11/03/2020 on a co-pending application 14/728,027 affirms Examiner’s 35 USC 112 (a) new matter rejections for claims 6 and 7.
Decision explicitly states:
“On this record, the Examiner did not err in rejecting claims 6 and 7.
We have reviewed and considered Applicant’s arguments, but such arguments are unpersuasive. To the extent consistent with our analysis below, we adopt the Examiner’s findings and conclusions in (i) the action from which this appeal is taken and (ii) the Answer.” See Decision Page 16 lines 5-9.

The decision further states regarding the new matter rejections of claim 6 and 7:
“We disagree with Applicant, because the written description statute “requires that the written description actually or inherently disclose the claim element.” Power Oasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed. Cir. 2008).
[I]t is []not a question of whether one skilled in the art might be able to construct the patentee’s device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device[]… A description which renders obvious the invention for which an earlier filing date is sought is not sufficient.
Lockwoodv. Am. Airlines, Inc., 107 F.3d 1565,1572 (Fed. Cir. 1997) (internal quotation marks and citations omitted) (emphases added).” See Decision Page 18 lines 5-16.
The decision further states regarding the new matter rejections of claim 6 and 7:
“Because the cited excerpts of the Specification do not reasonably convey to skilled artisans that as of the filing date, Applicant possessed the subject matter of claims 6 and 7, we affirm the Examiner’s written description rejection of claims 6 and 7.” See Decision Page 19 lines 14-17.

Therefore, the PTAB has affirmed that specification failed to show support for the original claims 6 and 7 in application 14/728,027 and that “the Specification do not reasonably convey to skilled artisans that as of the filing date, Applicant possessed the subject matter of claims 6 and 7”.  Since the original claims 6 and 7 are part of the specification, the subject application 13/801,801 effectively becomes continuation-in-part (CIP) of 11/179,289 because original claims 6 and 7 of the subject application 13/801,801 were new matter introduced for the very first time on 03/13/2013.

Applicant is requested to (i) correct the continuity status of the parent application 13/801,801, (i) amend the first paragraph of the subject application 15/888,643, and file a corrected ADS for subject application 15/888,643.
Amend the specification paragraph 1 of the subject application, 15/888,643, to correct the continuity chain as follows: “This application claims the benefit of and is a continuation of U.S. Application No. 13/801,801, filed on March 13, 2013, which application claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005, which application claims the benefit of U.S. Provisional Application No. 60/588,523, filed on July 16, 2004, which applications are incorporated herein by reference in their entirety.”
File a corrected ADS that states that subject application 15/888,643, filed 02/05/2018 claims the benefit of and is a continuation of U.S. Application No. 13/801,801, filed 03/13/2013, claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005, which application claims the benefit of U.S. Provisional Application No. 60/588,523, filed on July 16, 2004.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 10-11 of US Patent US 9,066,041 and further in view of cited prior art Meade, Falcon, Srivastava, and Hardacker. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter in a broader form, and in view of the cited prior art it would have been obvious to make these modifications.
Claims 2-5, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9 of US Patent US 11,031,598 and further in view of cited prior art Meade, Falcon, Srivastava, and Hardacker. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter in a broader form, and in view of the cited prior art it would have been obvious to make these modifications.

Claim Rejections - 35 USC § 103
The quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections can be found in the previous Office action.
Claim 2, 4, 5, and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meade (US 2003/0071117 A1), and further in view of Falcon (US 2004/0098571 A1).
Consider claim 2, a method for causing an appliance (13) to be placed into an operating state appropriate for a rendering of a media stream by the appliance (13), (Meade teaches, “[a]ppliance control system 10 is used in a method 60 of controlling appliances, as shown in FIG. 3. Method 60 includes a first step 62 in which mobile computing device 12 (i.e. claimed controlling device) moves within proximity of at least one appliance 13 (i.e. claimed appliance) and establishes wireless communication with appliance 13. First step 62 optionally includes mobile computing device 12 selecting which appliances 13 it will attempt to assert control over.” See Meade ¶ 0035) comprising: 

With respect to, detecting by a controlling device (12) an event, an occurrence of a communication link between the controlling device (12) and an [[intermediate device]] appliance (13), (Meade teaches, “the mobile computing device can automatically perform these steps: identify an appliance like a TV, activate the TV; turn the TV to a channel carrying a favorite program; and select a preferred volume level.”  See Meade ¶ 0027. Meade teaches, “[w]hen multiple computing devices are present, then first step 62 further includes step 64 in which appliances 13 and/or mobile computing devices 12 must determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” See ¶ 0036, Fig. 3 Step 62 and/or step 64. Meade teaches, “content interrupt manager 99 of mobile computing device 12 selectively controls how and when content 16 is performed on one or more appliances 13 using one or more media (e.g., video, audio, etc.)” See ¶ 0053. Therefore, upon detection the mobile computing device would know identify an appliance like a TV and the device is to be used to render user’s favorite program); and 

With respect to, in response to the controlling device (12) detecting the occurrence of the communication link between the controlling device (12) and the [[intermediate device]] appliance (13), causing the controlling device to automatically transmit the at least one command to the appliance (13), (Meade teaches, “when multiple computing devices are present… the mobile computing devices 12 can determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” See ¶ 0036. Meade teaches “the master mobile computing device 12 automatically applies its user preferences to appliance 13 (step 65). Mobile computing device 12 then automatically or manually selects content available through appliance (i.e. mobile device 12 automatically causing the appliance to selecting the media input mode) 13 for performance on appliance 13 (step 66).” See Meade Paragraph 0036.)

With respect to, wherein the at least one command will cause the appliance to be entered into the operating state appropriate for the rendering of the media stream by the appliance, (Meade teaches, “Finally, in step 68, appliance 13 performs the task requested by mobile computing device 12 using content 16 selected and/or supplied by mobile computing device 12 along with the user's preferences 18 applied by mobile computing device 12 to appliance 13.” See ¶ 0037).

With respect to, wherein the operating state appropriate for the rendering of the received media stream by the appliance comprises an input mode operating state of the appliance which communicatively links the appliance to the [[intermediate device]] controlling device to thereby allow the media stream to be communicated to the appliance for rendering by the appliance, Meade teaches, “user preferences 18 and/or content 16 of mobile computing device 12 that are applied to appliance 13 preferably includes a play list of preferred songs, programs, so that song search function 156 can search for real time radio broadcasts for any of those songs or programs and then turn station selector 152 to a station currently playing the favorite song or program.” See Meade ¶ 0062. Therefore, in order for the appliance 13 to play “real time radio broadcasts” the appliance 13 would have to be in an input mode which allows the “real time radio broadcasts” to be communicated to the appliance 13. 

With respect to, in response to the controlling device (102) detecting the occurrence of the communication link between the controlling device (102) and the intermediate device (250) [i.e. docking station], causing the controlling device (102) to automatically select at least one command from a one of a plurality of command codesets stored in a memory (144/504) of the controlling device (102/504), As stated above, Meade teaches, “when multiple computing devices are present… the mobile computing devices 12 can determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” See ¶ 0036. Meade teaches “the master mobile computing device 12 automatically applies its user preferences to appliance 13 (step 65). Mobile computing device 12 then automatically or manually selects content available through appliance (i.e. mobile device 12 automatically causing the appliance to selecting the media input mode) 13 for performance on appliance 13 (step 66).” See Meade Paragraph 0036. Meade does not teach an intermediate device, i.e. a docking station. In an analogous art, Falcon discloses, “a media player 102 that can be docked to one of the home entertainment appliances 104 and 106, as well as can be docked in the car stereo system 108. The communication link established between I/O components 142 and 146 may be implemented in a variety of manners, such as by way of signals passed through electrical contacts of the portable computing device that are in physical contact with electrical contacts of the appliance, by radio frequency (RF) signals, by infrared (IR) signals, combinations thereof,” See Falcon ¶ 0031. Falcon discloses, “when a user of portable computing device 102, claimed portable electronic device, enters his or her car, he or she can simply dock the portable computing device 102 in the car stereo, claimed appliance, and have the user interface automatically change to an interface appropriate to the car environment. Through the user interface, the user is able to select which media he or she would like to play back [whether its source be stereo 200 or portable computing device 102], and in response to such selection, the portable computing device 102 sends control information to the car stereo to begin playback of the selected content. When the user leaves the car, he or she can simply undock portable computing device 102, causing portable computing device 102 to return to the user interface for the standalone environment,” See Falcon ¶ 0052. Falcon teaches, “when a portable computing device is docked, an indication of the type of the appliance is sent to the portable computing device (act 442). The appliance can detect when a portable computing device is docked in a variety of different manners, such as by receiving a request for a type identifier from the portable computing device,” See Falcon ¶ 0066. “Configuration module 144 (of the portable computing device 102) can identify the type of appliance in a variety of different manners…. Type module 148 of appliance 140 sends a data packet including a type identifier over the communication link between device 102 and appliance 140…. Appliance 140 can be pre-programmed with the type identifier. Type module 148 may send the type identifier to configuration module 144 when requested by configuration module 144,” See Falcon ¶ 0033. Therefore, an automatic request is issue by portable computing device 102 upon a detection event requesting a type identifier. In response to the request the appliance send the type identifier.

With respect to. “the appliance (102) which communicatively links the appliance to the intermediate device (docking station) to thereby allow the media stream, the media stream as received by the intermediate device (docking station), to be communicated to the appliance () for rendering by the appliance,” Meade teaches, “the mobile computing device can retrieve an episode of that program or substitute a program from memory of the mobile computing device, transfer that stored program to the TV, and then command the appliance to play the program.” See ¶ 0027. Meade teaches, “mobile computing device 12 automatically or manually selects content 16 performed on video device 14 as well as optionally supplying content 16. Content 16 available on video device 14 also can be downloaded into mobile computing device 12.” See ¶ 0068. Meade does not teach the intermediate device, i.e. docking station, in an analogous art, Falcon teaches, “[a]ppliance 140 and a docking station for portable computing device 102 are integrated, allowing portable computing device 102 to be docked into appliance 140. Docking portable computing device 102 into an appliance refers to physically placing the device into a receptacle (also referred to as a docking port or docking station) of the appliance.” See ¶ 0029. Falcon teaches, “[o]nce docked in an appliance, the I/O components 142 and 146 can communicate with one another, allowing data and commands to be passed between portable computing device 102 and appliance 140. The communication link established between I/O components 142 and 146 may be implemented in a variety of manners, such as by way of signals passed through electrical contacts of the portable computing device that are in physical contact with electrical contacts of the appliance [i.e. element 252 of the docking station see Fig. 5], by radio frequency (RF) signals, by infrared (IR) signals, combinations thereof, and so forth. See ¶ 0031.
Falcon teaches, “[p]ortable computing device 102 can also send data to appliance 140 (e.g., operating as an audio source to appliance 140). The data sent to appliance 140 may be used directly by appliance 140 (e.g., MP3 (MPEG Audio Layer 3) or WMA (Windows Media Audio) audio data to be played back by an appliance 140 that is a stereo See ¶ 0042. “if portable computing device 102 is docked in an appliance 140 that is a car stereo, a user interface may be presented to the user that lets the user control which music is played back by the car stereo” See ¶ 0043.

It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Meade and have an intermediate device connected to the applicant facilitates communication between the controlling device and the application as anticipated by Falcon ¶ 0031, in an effort to provide a reliable means, i.e. channel, of communication between the controlling device and the appliance. 

Consider claim 4, the method as recited in claim 2, wherein the at least one command is communicated to the appliance via use of a wireless communications protocol, Meade teaches, “[m]ethod 60 includes a first step 62 in which mobile computing device 12 moves within proximity of at least one appliance 13 and establishes wireless communication with appliance 13.” See ¶ 0035. Meade teaches, “mobile computing device 12 commands station selector 152 of audio device 28 (via wireless communicator 86) to select the user's favorite station.” See ¶ 0062.

Consider claim 5, the method as recited in claim 2, wherein the wireless communications protocol comprises a radio frequency protocol, Meade teaches, “Wireless communicator 86 of mobile computing device 12 uses one or more known communication and application protocols such as Wireless Application Protocol (WAP), Bluetooth, Infrared (IrDA, FIR), 802.11, as well as other communication and application protocols known to those skilled in the art, such as UltraWideBand (UWB).” See ¶ 0046. “Wireless communication protocols such as infrared (e.g., FIR), Bluetooth, and UltraWide Band (UWB) which permit direct radio or beamed communication between two or more compatible devices that operate independently of a network and independently of network communication link 70.” See ¶ 0047.

Consider claim 7, the method as recited in claim 2, wherein the appliance comprises a television (14), See Meade ¶ 0027 Fig. 2 element 14.

Consider claim 8, the method as recited in claim 2, wherein the media stream is wirelessly received by the controlling device from a remote server device, Meade teaches, “mobile computing device 12 automatically or manually selects content 16 performed on video device 14 as well as optionally supplying content 16.” See ¶ 0068. Falcon teaches, “portable computing device 102 can send control information to appliance 140 in order to control the operation of appliance 140. For example, the user may enter selections through the user interface of portable computing device 102 to control playback of audio content (e.g., songs from disc, radio or satellite transmission, the Internet…” See ¶ 0024. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meade (US 2003/0071117 A1), in view of Falcon (US 2004/0098571 A1), and further in view of Srivastava (US 2002/0194596 A1).
Consider claim 3, the method as recited in claim 2, wherein the operating state appropriate for the rendering of the received media stream by the appliance further comprises a powered on operating state of the appliance, Meade teaches, “the mobile computing device can automatically perform these steps: identify an appliance like a TV; activate the TV; turn the TV to a channel carrying a favorite program; and select a preferred volume level.” In order for the TV to play user’s favorite programs the TV would inherently have to be in power on operating state. Nonetheless, in an analogous art, Srivastava teaches, “the user selects the AVP power-on switch on AVP remote control 129 and power is applied to AVP 130 and the AVP 130 automatically applies power to a television monitor, for example, the HDTV monitor 170.” See ¶ 0028.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Meade-Falcon and automatically turn on the power of appliance in case the appliance is not in a power on state; therefore, making convenient for the end-user to not have to power-on the appliance. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meade (US 2003/0071117 A1), in view of Falcon (US 2004/0098571 A1), and further in view of Hardacker (US 20050136990 A1).
Consider claim 16, the method as recited in claim 2, wherein the appliance (44) is communicatively linked to the intermediate device (42) via use of a High-Definition Multimedia Interface ("HDMI") communications link (link between 42 and 44 in Fig. 1). In an analogous art, transmitter 38 “send the multimedia data over a cable or other wire 39 to a HDMI receiver 40… The HDMI receiver 40 decrypts the multimedia data in accordance with HDCP principles and demultiplexes the audio data from the video data. The multimedia content may then be displayed on a display 44, such as a cathode ray tube (CRT), liquid crystal display (LCD), plasma display panel (PDP), or TFT, or projector with screen, etc.”
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Meade-Falcon and provide the high-definition link between the first device (42) via use of a HDMI and the appliance display 44 so the end user can enjoy the content in high definition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S KHAN/Primary Examiner, Art Unit 2683